Exhibit 10.1

[Letterhead of Sotheby’s]

December 19, 2013

William F. Ruprecht

President and Chief Executive Officer

Sotheby’s

1334 York Avenue

New York, New York 10021

Dear Bill:

This letter hereby amends your Terms of Employment together with its Exhibits
(the “Terms”) along with the Letter Agreement dated September 1, 2010 with
respect to your employment arrangement with Sotheby’s (together the
“Agreement”).

Subsection (3) within the Termination of Employment: Without Cause/Good Reason
Termination clause of the Terms of Employment shall be replaced with the
following:

“at the Company’s expense, life insurance coverage shall be continued under the
Company’s life insurance plans for the Executive, his spouse and other eligible
dependents for three years from the date of Executive’s termination, provided
that (i) under no circumstances will the Executive be permitted to liquidate or
exchange any such benefit for cash or any other benefit and (ii) if the
Company’s life insurance plans do not permit continuation of coverage for three
years after termination of an employee’s employment, the Executive shall obtain
comparable insurance for himself, his spouse and his dependents at the Company’s
expense; and, provided further that if the Executive has the right to receive
life insurance coverage from another employer, such coverage will be offset
against the Company’s obligation to provide such life insurance coverage;”

Subsection (iv) under the Section entitled “End of Term” within the Termination
of Employment clause of the Terms of Employment shall be replaced with the
following:

“at the Company’s expense, coverage for the Executive, his spouse and other
eligible dependents under the Company’s life insurance plans for three years
from the end of the Term, provided that under no circumstances will the
Executive be permitted to liquidate or exchange any such benefit for cash or any
other benefit; and provided further that, if the Company’s life insurance plans
do not permit continuation of coverage for three years after the end of the
Term, the Executive shall obtain comparable life insurance for himself, his
spouse and his dependents at the Company’s expense; and provided further that,
if the Executive has the right to receive life insurance coverage from another
employer, such coverage will be offset against the Company’s obligations to
provide such life insurance coverage.”



--------------------------------------------------------------------------------

Subsection (i) under the Section entitled “Release” within the Termination of
Employment clause of the Terms of Employment shall be amended to state as
follows:

“with respect to the annual cash bonus, continued vesting of PSUs, and continued
coverage under the life insurance plan, at such later date specified in these
Terms, and”

All other provisions of the Agreement remain valid and binding.

 

Very truly yours, SOTHEBY’S By:  

/s/ Susan Alexander

  Susan Alexander

Read, accepted and agreed to this 19th day of December, 2013

 

/s/ William F. Ruprecht William F. Ruprecht

cc: Henry Morgenbesser